Citation Nr: 0511970	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1974 to 
April 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a RO hearing in August 2000 and at a 
Board hearing in January 2003.  In November 2003, the Board 
remanded this case for further development.  


FINDING OF FACT

The veteran's depression was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is his depression otherwise related to such service.


CONCLUSION OF LAW

The veteran's depression was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
February 2001 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present case, 
the claim was denied in October 2000.  At the time of that 
rating decision, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
February 2001.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the October 2000 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2001 VCAA letter and November 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In these documents, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers. Thus, the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim.  The appellant 
was provided with the opportunity to attend hearings.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.   The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for 
treatment of major depression or any mental disorders.  The 
records showed that the veteran was intoxicated in December 
1976, and personnel records indicated that the veteran was 
absent without leave in June 1975.  Although it is unclear 
whether the veteran on his January 1977 report of medical 
history marked that he had depression or excessive worry, an 
accompanying January 1977 medical examination, evaluated his 
psychiatric status as normal.  A January 1977 Physician 
Report of Mental Status Evaluation indicated that the veteran 
did not have any significant mental illness.  

September 1994 private medical records from the Columbia 
Medical Center revealed that the veteran was treated for 
alcohol dependence.  The veteran reported that he had 
chemical dependency.  In reporting the veteran's past 
psychiatric history, the examiner stated that there was none 
except for the chemical dependency problem.  The diagnoses 
included alcohol dependence and polysubstance abuse.  October 
1994 records from this Center revealed that the veteran was 
diagnosed with alcohol dependence and bipolar mood disorder.  

Columbia Behavioral Center medical records showed that the 
veteran underwent alcohol detoxification in April 1997.  The 
veteran reported that he started to drink in high school, 
began to drink more in service, and his drinking worsened 
after his 1986 motorcycle accident when he was hit crossing 
the street while being intoxicated.  The veteran's diagnoses 
included depressed mood.  June 1997 records from this Center 
indicated that the veteran underwent alcohol detoxification 
and psychiatric stabilization.  The diagnoses included major 
depression, recurrent, moderate.  An October 1997 record from 
a private doctor indicated that the veteran had multiple 
substance dependency and alcohol dependency.  

In September 2000 the veteran was afforded a VA examination.  
The veteran reported that he suffered from depression, he 
stated he was racially discriminated against in service, 
began drinking very early in the military, received multiple 
article XVs, and his drinking continued following service.  
He acknowledged using drugs and downers in multiple suicide 
attempts.  During his mental status examination, the veteran 
reported occasionally seeming to hear voices, no delusions 
were elicited.  The veteran did not report current suicidal 
or homicidal intent.  The diagnoses included alcohol 
dependence, reported in long term remission and anti-social 
personality disorder.  The examiner opined that there was no 
evidence to suggest that the veteran suffered from any 
psychiatric disorder as a result of any incidents during 
military service.  

The veteran's claims folder includes VA medical records from 
1997 to 2004, which include treatment for the veteran's 
depression, which has been variously diagnosed.  The records 
are replete with assessments showing that the veteran's 
alcohol and substance dependence was in remission and the 
veteran's mood disorder was due to these.  A May 2001 entry 
showed that the veteran's substance-induced mood changes in 
the past may have accounted for his former diagnosis of 
bipolar disorder, there was no clear evidence of an 
independence diagnosis at that time.  A November 2001 record 
showed that the veteran reported that during service he was 
picked on by soldiers of other races because he was small.  
He also drank daily.  He was disciplined for fighting and was 
reduced in rank several times but denied getting a Court 
Martial.  In presenting the history as reported by the 
veteran, the examiner stated that the veteran attempted 
suicide in the 1980s, walked into traffic in 1986, and tried 
to overdose with downers and alcohol in 1997.  The assessment 
was that the veteran suffered from alcohol dependence and 
heroin dependence which were in sustained full remission.  
The staff psychiatrist commented that the veteran had a mood 
disorder which did not appear to be a bipolar disorder at the 
time and it was likely related to his past substance abuse.  
A December 2003 record indicated that drugs have not been 
used since 1997.  

The veteran has argued that his depression is due to service.  
In his November 1999 claim, the veteran has argued that his 
major depression was secondary to racial discrimination and 
harassment in service.  In his claim, he indicated that he 
was not treated for depression during service.  In a July 
2001 statement, the veteran claimed that he acquired a mental 
disorder during service, that after separation from service 
he tried to commit suicide, including walking into a traffic 
path.  In his February 2002 appeal, the veteran claimed that 
he was depressed and attempted to commit suicide by 
overdosing during service.  He stated that he was treated in 
a small medical unit, and was charged with an Article 15.  
The veteran claimed that his treatment at Columbia Behavioral 
in the late 1990s did not discover the source of his 
depression and he could not relate it at that time.  

During the August 2000 RO hearing the veteran testified that 
after service he attempted to commit suicide in 1986.  He 
claimed that when he was run over with a motorcycle, they did 
not know that he was suicidal.  The veteran also stated that 
during service he was left inside a burning tank.  During the 
veteran's January 2003 Board hearing, the veteran claimed 
that during service his drinking started in 1975 and he tried 
to commit suicide in 1976 while in Germany.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
depression is related to service.  The veteran's January 1977 
Physician Report of Mental Status Evaluation did not find 
that the veteran had any significant mental illnesses.  
Furthermore, the Board finds it significant that competent 
medical professionals at the time of the veteran's January 
1977 medical examination, a few months before separation from 
service, evaluated his psychiatric status as normal.  The 
veteran himself has acknowledged that he was not treated for 
depression during service.  There also is no medical evidence 
that the veteran was treated for depression within his first 
post-service year.  Furthermore, post service medical records 
do not relate the veteran's current depression to service.  
Any references to service are history as expressed by the 
veteran to the examiner.  Although the veteran claims that 
his depression is due to his mistreatment in service, the 
veteran as a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, during the September 2000 VA examination, 
the examiner opined that the veteran's psychiatric disorders 
were not due to military service.  Although this examiner 
apparently did not have access to the veteran's service 
medical records, as they were received in October 2000, the 
veteran has not been prejudiced because these records do not 
include treatment for depression.  The Board is thus led to 
the conclusion that the preponderance of the evidence is 
against a finding that the veteran's depression is related to 
service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


